Citation Nr: 1137592	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from August 2000 to January 2001, from April 2002 to September 2002, and from November 2004 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted in writing that he wished to withdraw his request for a videoconference hearing because he wished to withdraw his claim of entitlement to an initial disability rating in excess of 10 percent for his service-connected GERD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim of entitlement to an initial disability rating in excess of 10 percent for GERD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In June 2011, the Veteran requested in writing withdrawal of the appeal with respect to the claim of entitlement to an initial disability rating in excess of 10 percent for GERD.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.


ORDER

The appeal with respect to the claim of entitlement to an initial disability rating in excess of 10 percent for GERD is dismissed.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


